DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 5-21 been renumbered 6-22.

Claims 1-13 and 15-22 are pending in this application, Claims 12-13 are acknowledged as previously withdrawn but upon further consideration are rejoined herein, Claims 1-13 and 15-22 were examined on their merits.

The objection to the Abstract as being too short to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details has been withdrawn due to the Applicant’s amendments to the Abstract filed 08/19/2022.
The objection to the Specification because of minor informalities in the Cross-Reference to Related Applications has been withdrawn due to the Applicant’s amendments to the Specification filed 08/19/2022.

The rejection of Claim 14 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA),
second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor (or for applications subject
to pre-AlA 35 U.S.C. § 112, the applicant), regards as the invention has been withdrawn due to the Applicant’s amendment to the claim filed 08/19/2022.

The rejection of Claim(s) 1, 3, 5-9, 15 and 17-19 under 35 U.S.C. § 102(a)(1) as
being anticipated by Coxam et al. (8,138,224 B2), has been withdrawn due to the Applicant’s amendment to the claims filed 08/19/2022.

The rejection of Claims 2, 4, 10, 13, 14 and 16 under 35 U.S.C. § 103 as being
unpatentable over Coxam et al. (8,138,224 B2), has been withdrawn due to the Applicant’s amendment to the claims filed 08/19/2022.

The rejection of Claims 5 and 20 under 35 U.S.C. § 103 as being unpatentable over Coxam et al. (8,138,224 B2) in view of Hamdi et al. (US 2003/0004117 A1), has been withdrawn due to the Applicant’s amendment to the claims filed 08/19/2022.

Response to Arguments

Applicant’s arguments, see Remarks, filed 08/19/2022, with respect to the rejection(s) of claim(s) 1-10 and 14-20 under 35 U.S.C. § 102(a) and § 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of Mobasheri et al. (2013).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) (original) 1-4 and (renumbered) 6-13, 15-20 and 22 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Coxam et al. (8,138,224 B2), of record, in view of Mobasheri et al. (2013).

Coxam et al. teaches a method comprising administering a composition comprising an effective amount of the sole polyphenol oleuropein to a subject in need thereof suffering from osteoarthritis (Column 16, Claim 1);
the composition Is a nutritional composition suitable for oral administration (Column 16, Claim 2);
the composition wherein the oleuropein is extracted from plants (Column 16, Claims 6-7);
the oleuropein is an anti-inflammatory compound (Column 5, Lines 53-60); 
the composition is a food composition (Column 16, Claim 4);
the nutritional composition is orally administered with an amount of oleuropein ranging from 0.01 to 200 mg (overlapping the claimed range of 1mg to 1g of oleuropein set forth in instant Claim 10) (Column 17, Claim 10);
the nutritional composition further comprises a fat (oil, butter, margarine, vegetal fats), a carbohydrate (cereal bars, breakfast cereals) or a protein (milk-based foods, cheeses) (Column 18, Claim 14), and reading on Claims 1, 10, 12, 13 and 19.

With regard to the limitation of Claim 1, that the administered oleuropein be an “effective amount”, the instant Specification at Pg. 8, Paragraph [0168] defines an “effective amount” as an amount that prevents a deficiency, treats a disease or medical condition in an individual or, more generally, reduces symptoms, manages progression of the diseases or provides a nutritional, physiological, or medical benefit to the individual.  As the prior art administers an amount of oleuropein ranging from 0.01 to 200 mg (overlapping the claimed range of 1mg to 1g of oleuropein), the prior art is deemed to administer an “effective amount”.

With regard to Claims 2 and 22, Coxam et al. further teaches the nutritional composition may further comprise Vitamin D (Column 12, Lines 34-38).

With regard to Claims 3 and 20, Coxam et al. teaches a composition comprising an effective amount of the sole polyphenol oleuropein to a subject in need thereof suffering from osteoarthritis (Column 16, Claim 1).

With regard to Claim 4, Coxam et al. further teaches that for oral administration, a solid pharmaceutical composition is preferred, which comes as tablets or capsules (Column 14, Lines 37-38).

With regard to Claims 6 and 7, the instant Specification at Pg. 1, Paragraph [0004] states that clinical symptoms of osteoarthritis (OA) include severe pain, stiffness and loss of joint motion and disability.  Thus, an individual with OA would be in need of maintained or improved activity and/or mobility and decreased joint pain.

With regard to Claims 8 and 9, the instant Specification at Pg. 1, Paragraph [0003] states that osteoarthritis (OA) is a degenerative disease of the articular cartilage of the joint and is the leading cause of disability in the elderly.  Thus, a mammalian individual with OA would be in need of decreased breakdown of collagen in cartilage and be elderly.

With regard to Claims 11 and 15, Coxam et al. further teaches the nutritional composition may further comprise the antioxidants selenium (Column 12, Lines 39-42), and polyphenols (Column 12, Lines 55-56).

With regard to Claims 16, Coxam et al. teaches a nutritional composition further comprises a fat (oil, butter, margarine, vegetal fats), a carbohydrate (cereal bars, breakfast cereals) or a protein (milk-based foods, cheeses) (Column 18, Claim 14).

With regard to Claim 17, Coxam et al. further teaches that the solid pharmaceutical composition may comprise a vehicle (interpreted as a carrier) (Column 14, Lines 42-48).

With regard to Claim 18, the nutritional composition of Coxam et al. would be considered a “medical” food, as the composition is being used as a medicinal treatment for osteoarthritis.

The teachings of Coxam et al. were discussed above.

Coxam et al. did not teach a single embodiment method of preventing or treating cartilage breakdown in an individual comprising administering an effective amount of oleuropein in a composition further comprising the antioxidant glutathione, as now required by Claims 1 and 19;

a single embodiment method of preventing or treating cartilage breakdown in an
individual comprising administering an effective amount of oleuropein, glutathione and Vitamin D to the individual, as now required by Claims 2 and 22;
wherein the oleuropein/glutathione composition is administered in a tablet or capsule, as required by Claim 4;
a single embodiment method of preventing or treating cartilage breakdown in an
individual comprising administering an effective amount of oleuropein, glutathione and at least one antioxidant such as selenium or polyphenols, to the individual, as now required by Claims 11 and 15;
or a single embodiment wherein the oleuropein is administered in pharmaceutical
composition comprising a pharmaceutically acceptable carrier, as required by Claim 17.

Mobasheri et al. teaches that antioxidant vitamins have major roles in modulating oxidative stress, regulating immune responses and contributing to cell differentiation and that Vitamin C, Vitamin E, thiols, including glutathione and plant polyphenols have the capacity to neutralize reactive oxygen species (ROS) in joints and decrease the oxidative stress associated with the progression of arthritis.  The reference suggests antioxidants have the potential as treatments for bone and joint diseases, particularly osteoarthritis and bone mineral loss (Pgs. 275-276, Abstract).



It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Coxam et al. of administering a composition comprising an effective amount of the sole polyphenol oleuropein to a subject suffering from osteoarthritis with the addition of the antioxidant glutathione to the composition because Mobasheri et al. teaches that antioxidant vitamins including glutathione, have the capacity to neutralize reactive oxygen species (ROS) in joints and decrease the oxidative stress associated with the progression of arthritis.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination in order to achieve a single composition which has two components known for the treatment of osteoarthritis.  
There would have been a reasonable expectation of success in making this modification because both references are drawn to the same field of endeavor, that is, treatments for osteoarthritis.

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of treating osteoarthritis in an
individual in need thereof by administering an effective amount of a nutritional
composition comprising oleuropein and glutathione to the subject as taught by Coxam et al. and Mobasheri et al. by the addition of Vitamin D and/or the antioxidants selenium or polyphenols because the Coxam reference separately teaches that the nutritional composition may additionally contain Vitamin D, selenium or polyphenols.  This is no more than the combining of prior art elements according to known methods to yield predictable results.  
Those of ordinary skill in the art before the effective filing date
of the claimed invention would have been motivated to make this modification in order
to have a composition suitable for treating osteoarthritis.  There would have been a reasonable expectation of success in making this modification because the Coxam reference separately teaches a nutritional composition comprising oleuropein for treating osteoarthritis, and that the nutritional composition may also contain Vitamin D, selenium or polyphenols.

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating osteoarthritis in an individual in need thereof by administering an effective amount of a nutritional composition comprising oleuropein and glutathione to the subject as taught by Coxam et al. and Mobasheri et al. by administration of the composition to the subject in a tablet or capsule or administering with a pharmaceutically acceptable carrier because the Coxam reference separately teaches that the pharmaceutical composition may be in tablet or capsule form and may additionally comprise a vehicle (carrier).  This is no more than the combining of prior art elements according to known methods to yield predictable results.  Those of ordinary skill in the art prior to the effective filing date of the claimed invention would have recognized that a vehicle or carrier for use in a pharmaceutical composition should also be pharmaceutically acceptable.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to have a composition suitable for oral administration in treating osteoarthritis.  
There would have been a reasonable expectation of success in making this modification because the reference separately teaches a solid pharmaceutical composition comprising oleuropein for treating osteoarthritis, and that the pharmaceutical composition may be in capsule or tablet form and comprise a vehicle (carrier).

Claim(s) (original) 5 and (renumbered) 21 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Coxam et al. (8,138,224 B2), of record, in view of Mobasheri et al. (2013), and further in view of Hamdi et al. (US 2003/0004117 A1), of record.

The teachings of Coxam et al. and Mobasheri et al. were discussed above.

Coxam et al. did not teach wherein the tablet or capsule comprises an additional component selected from the group consisting of a cellulosic material, lecithin or mixtures thereof, as required by Claims 5 and 21.

Hamdi et al. teaches the formulation for oral administration of oleuropein into tablets or capsules, which can include suitable excipients such as cellulose preparations (Pg. 7, Paragraph [0079)).



It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating osteoarthritis in an individual in need thereof by orally administering an effective amount of a solid pharmaceutical composition comprising oleuropein and glutathione to the subject by administration to the subject in a tablet or capsule, as taught by Coxam et al. and Mobasheri et al. to include cellulosic materials in the tablet or capsule because Hamdi et al. teaches that oral preparations of oleuropein can include suitable excipients such as cellulose preparations.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to prepare an oleuropein tablet or capsule which is suitable for oral administration.

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        09/01/2022                                                                                                                                                                                             /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653